DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan (US 11055991).
As to claim 1, Mulligan discloses in systems, methods, and devices for communication between traffic controller systems and mobile transmitters and receivers having claimed:
a.	a method for adjusting channelization of a traffic intersection, comprising: obtaining a first traffic characteristic of vehicles at each of a plurality of target positions in a process of vehicles in a target traveling direction traveling through the traffic intersection from upstream to downstream in a preset first time period read on Col. 7, Lines 13-50, (if the driver was 
Mulligan in different embodiment
b.	generating first traffic change information of the traffic intersection based on the first traffic characteristic at each of the plurality of target positions; and in response to that the first traffic change information satisfies a preset first change distribution, generating channelization adjustment information for non-motorized vehicle lanes of the traffic intersection read on Col. 7, Lines 13-50 & Col. 10, Lines 22-56, (the visual indication may resemble two arrows, a straight arrow and a left-curved arrow. In this example, the straight arrow may be green, indicating that the current state of the traffic light allows for drivers to continue through the light without stopping. Continuing with this example, the left-curved arrow may be red, indicating that the current state of the traffic light requires drivers intending to turn left to wait for the light state to switch to green. According to various embodiments, the arrows may be represented as two dimensional icons on a flat display such as an LCD or LED screen, or the arrows maybe presented as a semi-transparent hologram or projection within a glass pane.  Still referring to FIG. 1, the system may provide users (e.g., automobile drivers, pedestrians, cyclists, etc.) with traffic-related alerts at their mobile devices or on-board navigation units, the alerts including 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing application to incorporate the communication between traffic controller systems and mobile transmitters and receivers of embodiments of Mulligan in order to provide drivers with sensory ques (e.g., visual and audible) regarding upcoming traffic states via the drivers' mobile devices or displays integrated with the drivers' automobiles (e.g., navigation systems, dashboard touch screens, etc.). In one embodiment, a driver may be approaching a particular intersection or stop sign that is nearby but still not visible (e.g., the driver's line of sight is obstructed by a natural landmark, building, etc.). 
As to claim 6, the claim is a device claim corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 11, the claim is an apparatus claim corresponding to method claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  



Allowable Subject Matter
5.	Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689